DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Junius (U.S. Patent No. 5,921,487).
With respect to Claim 1, Junius, Figures 1-3, teaches a metal strip coil 1 comprising a metal strip 2 (see Abstract which teaches winding a steel strip) wound around a winding core, 
wherein the metal strip is wound from one end side toward the other end side of the winding core at a winding angle (see cutout of Figure 1 on page 2 of this Office Action) which is tilted with respect to an axial direction of the winding core, turns back at the other end portion, is wound from the other end side toward the one end side of the winding core at a winding angle which is tilted with respect to the axial direction of the winding core, turns back at the one end portion, and is repeatedly wound in such a manner,
wherein in the turnback, the metal strip has a turnback portion at which the metal strip is wound in a direction perpendicular to the axial direction of the winding core (see cutout of Figure 1 on page 2 of this Office Action), 
wherein turnback portions are formed in a multistage manner (see cutout of Figure 1 on page 2 of this Office Action) from an inner circumference toward an outer circumference, each turnback portion being arcuate in a side view of the metal strip coil, and a line connecting a midpoint of the arcuate arc with a center of the arc is formed so as to rotate stepwise in one 
[AltContent: arrow][AltContent: textbox (Strip wound from one side to the other at an angle)][AltContent: textbox (Multistage)][AltContent: arrow][AltContent: textbox (Turnback portion wound in direction perpendicular to axial direction of the winding core)][AltContent: arrow]
    PNG
    media_image1.png
    358
    812
    media_image1.png
    Greyscale


	With respect to Claim 5, Junius further teaches wherein in a metal strip which is wound from one end side toward the other end side of the winding core, and from the other end side toward the one end side, the metal strip coil has an overlapping portion at which ends of adjacent turns of the metal strip overlap one another.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junius as applied to Claims 1 and 5 above.
Claim 2, Junius teaches all the elements of the coil but it is unclear whether if it teaches wherein in a side view of the metal strip coil, an angle between turnback portions is an angle other than angles represented by divisors of 360, the angle between turnback portions being defined by an angle formed by a line that connects the midpoint of the arcuate arc of the turnback portion with the center of the arc in an a-th stage (a is a natural number) and a line that connects the midpoint of the arcuate are of the turnback portion with the center of the arc in an (a+1)-th stage.
However, Column 5, lines 17-23, Junius discusses how the angle must be controlled in order to prevent the strip from being permanently bent sideways.
As such, it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to dimension the winding angle of Junius as specified in Claim 2, because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
	With respect to Claim 3, Junius is advanced above.
	Junius teaches all the elements of the winding angle but it is unclear whether
 the angle between the turnback portions exceeds 150 and is less than 345.
	  However, it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to dimension the winding angle of Junius as specified in Claim 3, lines 1-2 because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
	With respect to Claim 4, Junius is advanced above.
	Junius teaches all the elements of the winding angle but it is unclear whether in a side view of the metal strip coil, each of the angles formed by the line that connects the midpoint of the arcuate are of the turnback portion with the center of the arc in the a-th stage (a is a natural 
	However, it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to dimension the winding angle of Junius as specified in Claim 4, lines 1-6 because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
	With respect to Claim 6, Junius is advanced above.
	Junius teaches all the elements of winding the strip but it is unclear whether a width of the overlapping portion of the metal strip is 10% or more of the width of the metal strip.
	However, it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to dimension the winding angle of Junius as specified in Claim 6, lines 1-2 because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
With respect to Claims 7-9, Junius is advanced above.
	Junius teaches all the elements of winding the strip and including in Column 5, lines 17-23, Junius discusses how the angle must be controlled in order to prevent the strip from being permanently bent sideways.  Further, this reciprocating movement is computer controlled.
It is unclear what parameters or equations used by Junius in order to control angles and tension.
	 However, it would have been an obvious matter of design choice to determine the appropriate equations with the appropriate parameters to control angle and tension as specified in Claims 7-9 because one of ordinary skill would have been expected to have routinely experimented to determine the optimum parameters for a particular use.  It would have further been obvious to one of ordinary skill in the art that Junius would need to develop equations for the controller to execute the winding of the strip to control angle and tension in order to prevent the strip from being permanently bent sideways.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Nos 4413792; 10023352; 3425118; 2605053; 7762491; 2746696; 3963186; 9328263 and U.S. Patent Application Publication Nos. 20170312670; 20100139848 teach methods and apparatuses of winding strips.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654